Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 16 October 2020.  In virtue of this communication, claims 1-17 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 10/16/2020, 7/7/2021, and 7/30/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 15 of U.S. Patent No. 11,086,103 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-3, 8-9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-12, and 16, and 1, 4, 8, 10-12, 14, and 18 of copending Application Nos. 17/197,415 and 17/208,067 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For reference, bold is considered to be identical or substantially identical language, underlined is considered to be obvious/variant language, such as limited examples, “installed” vs “disposed”, or “at least one of the lens groups” vs “at least two of the lens groups”.  A device can be disposed by being installed, or at least one includes at least two in the broadest reasonable interpretation of the claims.

With respect to claim 1, all three references claim (claims 1 for all) a lens module, comprising:
a carrier having an internal space
	-‘103: a carrier having an internal space
	-‘415: a carrier, configured to have an internal space
	-‘067: a carrier having an internal space
a lens unit comprising a plurality of lens groups, the lens unit being installed on the carrier such that at least one of the lens groups is configured to move in a length direction of the carrier;
	-‘103: a lens unit comprising a plurality of lens groups and disposed in the carrier so that one or more of the lens groups is movable in a length direction of the carrier
	-‘415: a lens unit, comprising a plurality of lens groups, and installed in the carrier so that at least one of the plurality of lens groups is configured to move in a length direction of the carrier
	-‘067: a lens unit including lens groups and installed in the carrier so that at least two of the lens groups are independently movable in a length direction of the carrier
a lens guide assembly comprising a plurality of guide members disposed on side surfaces of each of the lens groups, and configured to guide movement of at least two lens groups among the plurality of lens groups; and
	-‘103: a lens guide unit connected to the one or more movable lens groups to guide movement of the one or more movable lens groups
	-‘415: a lens guide unit, comprising a plurality of guide members arranged on a first surface and a second surface of the plurality of lens groups, and configured to guide a movement of at least two lens groups of the plurality of lens groups
	-‘067: a guide unit including guide members arranged on both side surfaces of the lens groups to guide movement of the movable lens groups
at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy.
	-‘103: a lens driving unit connected to the lens guide unit and comprising a plurality of driving wires comprising a shape memory alloy
	-‘415: a plurality of driving wires, connected to each of the plurality of guide members (from claim 2, wherein the plurality of guide wires is formed of a shape memory alloy)
	-‘067: driving wires connected to each of the guide members and formed of a shape memory alloy.

With respect to claim 2, the references claim a lens module, wherein the plurality of guide members include a first guide member disposed on one of the side surfaces of the lens group, a second guide member disposed to overlap the first guide member, a third guide member disposed on another one of the side surfaces of the lens group, and a fourth guide member disposed to overlap the third guide member
	-‘415: claim 4 - wherein the guide member comprises a first guide member disposed on a first side surface of the plurality of lens groups, a second guide member disposed to be overlapped with the first guide member, a third guide member disposed on a second side surface of the plurality of lens groups, and a fourth guide member disposed to be overlapped with the third guide member
	-‘067: claim 4 - wherein the guide members include a first guide member disposed on one side surface of the lens groups, a second guide member disposed to be overlapped with the first guide member, a third guide member disposed on the other side surface of the lens groups, and a fourth guide member disposed to be overlapped with the third guide member.

With respect to claim 3, the references further claim a lens module wherein the first guide member includes a plurality of first guide holes disposed to be inclined in one direction, and the second guide member includes a plurality of second guide holes disposed to intersect the first guide holes, and wherein the third guide member includes a plurality of third guide holes disposed to be inclined in the one direction, and the fourth guide member includes a plurality of fourth guide holes disposed to intersect the third guide holes
	-‘415: claim 5 - wherein the first guide member has a plurality of first inclined guide holes arranged to be inclined in a first direction, and the second guide member has a plurality of second inclined guide holes arranged to intersect the first inclined guide holes, and the third guide member has a plurality of third inclined guide holes arranged to be inclined in a first direction, and the fourth guide member has a plurality of fourth inclined guide holes arranged to intersect the third inclined guide holes.

With respect to claim 8, the references further claim a lens module wherein the at least two driving wires include first and second driving wires connected to the first guide member and intersecting each other, third and fourth driving wires connected to the second guide member and intersecting each other, fifth and sixth driving wires connected to the third guide member and intersecting each other, and seventh and eighth driving wires connected to the fourth guide member and intersecting each other.
	-‘415: claim 7 - wherein the driving wire comprises: first and second driving wires, disposed to cross each other at an upper end of the first guide member, and each having a first end connected to the upper end of the first guide member, and third and fourth driving wires, disposed to cross each other below the first and second driving wires, and each having one end connected to a lower end of the first guide member; fifth and sixth driving wires, disposed to cross each other at an upper end of the second guide member, and each having a first end connected to the upper end of the second guide member, and seventh and eighth driving wires disposed to cross each other below the fifth and sixth driving wires and each having one end connected to a lower end of the second guide member; ninth and tenth driving wires, disposed to cross each other at an upper end of the third guide member and each having a first end connected to the upper end of the third guide member, and eleventh and twelfth driving wires disposed to cross each other below the ninth and tenth driving wires and each having one end connected to a lower end of the third guide member; and thirteenth and fourteenth driving wires, disposed to cross each other at an upper end of the fourth guide member and each having a first end connected to the upper end of the fourth guide member, and fifteenth and sixteenth driving wires disposed to cross each other below the thirteenth and fourteenth driving wires and each having one end connected to a lower end of the fourth guide member.
	-‘067: claim 8 - wherein the driving wires comprise: first and second driving wires disposed to cross each other at an upper end of the first guide member and each having one end connected to the upper end of the first guide member, and third and fourth driving wires disposed to cross each other below the first and second driving wires and each having one end connected to a lower end of the first guide member; fifth and sixth driving wires disposed to cross each other at an upper end of the second guide member and each having one end connected to the upper end of the second guide member, and seventh and eighth driving wires disposed to cross each other below the fifth and sixth driving wires and each having one end connected to a lower end of the second guide member; ninth and tenth driving wires disposed to cross each other at an upper end of the third guide member and each having one end connected to the upper end of the third guide member, and eleventh and twelfth driving wires disposed to cross each other below the ninth and tenth driving wires and each having one end connected to a lower end of the third guide member; and thirteenth and fourteenth driving wires disposed to cross each other at an upper end of the fourth guide member and each having one end connected to the upper end of the fourth guide member, and fifteenth and sixteenth driving wires disposed to cross each other below the thirteenth and fourteenth driving wires and each having one end connected to a lower end of the fourth guide member.

With respect to claim 9, the references further claim a lens module wherein the carrier includes a bottom plate, a front plate disposed on one surface of the bottom plate, a rear plate disposed to oppose the front plate, and a cover plate disposed to oppose the bottom plate.
	-‘415: claim 9 - wherein the carrier comprises a bottom plate and a cover plate disposed to face the bottom plate, and each of the bottom plate and the cover plate comprises a mounting portion installed with an installation bar to which a second end of the driving wire is connected
	It would have been obvious that a bottom plate would contain a front and rear plate as a three-dimensional object.
	-‘067: claim 10 - wherein the carrier comprises a bottom plate and a cover plate disposed to face the bottom plate, and each of the bottom plate and the cover plate includes a mounting portion installed with an installation bar to which ends of the driving wires are connected.
	It would have been obvious that a bottom plate would contain a front and rear plate as a three-dimensional object

With respect to claim 11, see rejection of claim 9 above, the not claimed portions of claims 9 and 10 of ‘415 and ‘067, respectively, match this claim.

With respect to claim 12, the references further claim a lens module wherein second ends of the at least two driving wires are connected to a respective guide member among the plurality of guide members.
	-‘415: claim 10 - wherein a first end of the driving wire is connected to a connection hole provided in each of the first to fourth guide members, and a second end of the driving wire is connected to the installation bar.
	-‘067: Claim 11 - wherein one end of each driving wire is connected to a corresponding connection hole provided in one of the first to fourth guide members, and an other end of the driving wire is connected to a corresponding installation bar.

With respect to claim 13, the references further claim a lens module wherein the lens unit includes a first lens group fixed to and installed on one end of the carrier, a second lens group disposed on a rear end of the first lens group in a light incident direction and configured to move, and a third lens group disposed on a rear end of the second lens group and configured to move.
	-‘103: claim 7 - wherein the plurality of lens groups comprise: a first lens group fixed on one end of the carrier, a second lens group disposed on a rear end of the first lens group according to a direction of incident light and being one of the one or more movable lens groups, a third lens group disposed on a rear end of the second lens group and being another one of the one or more movable lens groups, and a fourth lens group disposed on a rear end of the third lens group and fixed on the other end of the carrier.
	-‘415: claim 11 - wherein the lens unit comprises: a first lens group, fixed and installed on a first side of the carrier; a second lens group, disposed behind the first lens group, and configured to move in an incident direction of light; and a third lens group, disposed behind the second lens group, and configured to move.
	-‘067: claim 12 - wherein the lens groups comprise: a first lens group fixed and installed on one side of the carrier; a second lens group disposed behind the first lens group and movable in an incident direction of light; and a third lens group disposed behind the second lens group and movable.

With respect to claim 14, the references further claim a lens module wherein the second and third lens groups include coupling projections coupled to a respective guide member among the plurality of guide members
	-‘103: claim 8 - wherein the second and third lens groups comprise protrusions connected to the lens guide unit.
	-‘415: claim 12  - wherein each of the second lens group and the third lens group has a coupling protrusion penetrating through the auxiliary guide hole to be coupled to the guide member.
	-‘067: claim 14 - wherein the second lens group has coupling protrusions disposed to penetrate through auxiliary guide holes of auxiliary guide members provided in the carrier, and wherein the third lens group has coupling protrusions disposed to penetrate through the auxiliary guide holes of the auxiliary guide members provided in the carrier.

With respect to claim 15, see the rejection of claim 1 above.  The additional limitation “a reflective module configured to change light incident to the camera module; and a lens module configured to pass light having a path changed by the reflective module”, is additionally found in
	-‘103: claim 15 - a reflecting module converting a path of light incident thereinto; and the lens module of claim 1 through which the light having the path converted by the reflecting module passes.
	-‘415: claim 16 - a reflecting module configured to change a path of light incident in the reflecting module
	-‘067: claim 18 - a reflecting module configured to change a path of incident light; and the lens module of claim 1 through which the light whose path is changed by the reflecting module passes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the thread portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of continued prosecution, it will be assumed that claim 17 is dependent on claim 16 for proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Publication No.: US 2020/0310224 A1, herein known as Fang) in view of Huang et al. (Publication No.: US 2021/0371409 A1, herein known as Huang).
With respect to claim 1, Fang discloses a lens module, comprising: 
a carrier having an internal space (unreferenced camera housing; see Fig. 6; [0097]; 
a lens unit, the lens unit being installed on the carrier such that at least one of the lens is configured to move in a length direction of the carrier (optical actuator 302 including a lens module and light deflecting mechanism 303; [0097]); 
a lens guide assembly comprising a plurality of guide members disposed on side surfaces of the lens, and configured to guide movement of the lens (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy (shape memory wire 203; Fig. 4).
Fang does not disclose the lens module having a plurality of lens groups (the lenses inside the lens unit is not shown or described).
Huang teaches a similar folded camera optical system that contains lens unit containing multiple lens groups that are driven by an external actuator in the optical axis direction (abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).

With respect to claim 2, the combination of Fang and Huang further discloses a lens module wherein the plurality of guide members include a first guide member disposed on one of the side surfaces of the lens group, a second guide member disposed to overlap the first guide member, a third guide member disposed on another one of the side surfaces of the lens group, and a fourth guide member disposed to overlap the third guide member (Fang: as no direction for overlap is defined, the base-end fixing terminals 210/base-end fixing device 206 can each be considered a guide member that overlaps with adjacent ones in common planes drawn between each; for instance, in Fig. 4, the bottom left terminal 210 and the top right terminal 210 can be considered the first and second guide members, that overlap in the optical axis direction, and the third and fourth guide members would be the opposing terminals on the opposite sidewall).

With respect to claim 8, the combination of Fang and Huang further discloses a lens module wherein the at least two driving wires include first and second driving wires connected to the first guide member and intersecting each other, third and fourth driving wires connected to the second guide member and intersecting each other, fifth and sixth driving wires connected to the third guide member and intersecting each other, and seventh and eighth driving wires connected to the fourth guide member and intersecting each other (Fang: as seen in Fig. 4, there is an upper and lower set of crossed driving wires, the upper two wires are considered the first, second, and on their opposite side, fifth and sixth driving wires, and their base end fixing terminals 210 the first and third guide members, the bottom sets are considered the third, fourth, and on their opposite side, seventh and eighth driving wires, with the fixing terminals 210 second and fourth guide members).

With respect to claim 9, the combination of Fang and Huang further discloses a lens module wherein the carrier includes a bottom plate, a front plate disposed on one surface of the bottom plate, a rear plate disposed to oppose the front plate, and a cover plate disposed to oppose the bottom plate (Fang Fig. 6, left and right sidewalls can be considered the front and rear plates, the bottom and upper walls the bottom plate and cover).

With respect to claim 11, the combination of Fang and Huang further discloses a lens module wherein the bottom plate includes: a support portion having an upper surface on which the lens unit is disposed; and a mounting portion on which an installation bar connected to first ends of the at least two driving wires is disposed (Fang: Figs. 4 and 6; the support base 201 is the vertical mounting member on the image side of the optical actuator 302 attached to the bottom plate seen in Fig. 6, and would be considered the support portion having an upper surface, the object facing side of the support base 201, and a mounting portion, the base-end fixing device 206 with terminals, seen in Fig. 4, to which the driving wires 203 are disposed).

With respect to claim 12, the combination of Fang and Huang further discloses a lens module wherein second ends of the at least two driving wires are connected to a respective guide member among the plurality of guide members (Fang: in this situation the lens-end fixing terminals 211 are considered to be the guide members).

With respect to claim 13, the combination of Fang and Huang does not disclose a lens module wherein the lens unit includes a first lens group fixed to and installed on one end of the carrier, a second lens group disposed on a rear end of the first lens group in a light incident direction and configured to move, and a third lens group disposed on a rear end of the second lens group and configured to move (no first fixed lens group is disclosed in the combination).
Huang further teaches arranging a fixed lens system 110 arranged in front of the focus lens, and the combination of lens systems allows for the back focal lengths of the imaging system to focus on different object distances ([0038]).
It would have been further obvious to one of ordinary skill in the art the time the invention was filed to further modify the lens module of the combination of Fang and Huang by adding the additional fixed lens system in front of the movable lens system in the optical path direction as further taught by Huang to obtain an optical system capable of changing the back focal lengths of the imaging system to focus on different object distances (Huang [0038]).
Alternatively, in the combination of Huang and Fang described in the rejection of claim 1 above, this feature would have already been present in fixed lens system 110.

With respect to claim 14, the combination of Fang and Huang further discloses a lens module wherein the second and third lens groups include coupling projections coupled to a respective guide member among the plurality of guide members (Fang lens-end fixing terminals 211 are coupled to guide members base-end fixing terminals 210 through the wires 2013; Fig. 4).

With respect to claim 15, Fang discloses a camera module, comprising: 
a reflective module configured to change light incident to the camera module (Fig. 6 light deflecting mechanism 303); and 
a lens module configured to pass light having a path changed by the reflective module, wherein the lens module comprises: 
a carrier having an internal space (unreferenced camera housing; see Fig. 6; [0097]; 
a lens unit, the lens unit being installed on the carrier such that at least one of the lens is configured to move in a length direction of the carrier (optical actuator 302 including a lens module and light deflecting mechanism 303; [0097]); 
a lens guide assembly comprising a plurality of guide members disposed on side surfaces of the lens, and configured to guide movement of the lens (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy (shape memory wire 203; Fig. 4).
Fang does not disclose the lens module having a plurality of lens groups (the lenses inside the lens unit is not shown or described).
Huang teaches a similar folded camera optical system that contains lens unit containing multiple lens groups that are driven by an external actuator in the optical axis direction (abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).

Allowable Subject Matter
Claims 4-7, 10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (Patent No.: US 11,105,319 B2) discloses a shape memory alloy actuator for a lens system.
Kopher (Publication No.: US 2020/0041872 A1) discloses a shape memory alloy autofocus actuator.
Eddington et al. (Publication No.: US 2015/0135703 A1) discloses a shape memory alloy actuator for a lens module.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/29/2022